 

EXHIBIT 10.2

 

 

THIRD AMENDMENT

 

to

 

ERIE INDEMNITY COMPANY

ANNUAL INCENTIVE PLAN

 

(As Amended and Restated Effective as of January 1, 2009)

 

 

WHEREAS, Erie Indemnity Company (the “Company”) adopted the Erie Indemnity
Company Annual Incentive Plan (As Amended and Restated Effective as of
January 1, 2009) (the “Plan”) by action of its Board of Directors on
February 26, 2009, and the Company’s shareholders approved the Plan at the
Annual Meeting of Shareholders in 2009, and

 

WHEREAS, pursuant to Plan Section 8.03 the Board of Directors reserved authority
to amend the Plan, and

 

WHEREAS, the Board of Directors has determined to streamline the administration
of the Plan by eliminating the requirement that an Award Agreement be signed on
behalf of the Company and by the Participant,

 

NOW, THEREFORE, the Plan is amended as follows:

 

1.         Section 8.05 is amended in its entirety to read as follows:

 

Section 8.05.  Award Agreements; Recoupment Policy and Share Purchase and
Retention Program.  Company Incentive Awards and Individual Incentive Awards
shall be evidenced and communicated to Participants by such written or
electronic documentation as the Committee shall determine.  Such documentation
with respect to a Participant’s award shall be referred to as the “Award
Agreement” for that award.  An Award Agreement shall contain such provisions as
the Committee or Board shall determine to be appropriate requiring the
Participant to comply with the Company’s policies or programs regarding the
recoupment of bonuses and/or share purchase and retention requirements, as such
policies and programs may be modified or changed by the Board from time to
time.  To the extent an Award Agreement conflicts with the terms of this Plan,
the terms of this Plan shall supersede the terms of the Award Agreement.

 

2.         This amendment is effective January 1, 2011, with respect to awards
granted on or after that date.

 

IN WITNESS WHEREOF, the Board of Directors of the Company has caused this
document to be executed as of the 24th day of February 2011.

 

 

ERIE INDEMNITY COMPANY

 

 

 

by

 

/s/ James J. Tanous

 

 

 

James J. Tanous

 

 

Executive Vice President,
Secretary and General Counsel

 

--------------------------------------------------------------------------------

 